Grates J.
On the seventh day of February, 1867, the legislature, by an act made to take immediate effect, established a school district numbered 13, in the Township of Oshtemo, in the County of Kalamazoo, and to constitute the same detached portions of the territory embraced in districts 3, 9 and 10 of the same township. The second -section of the act required that the same course should be taken for th organization of the new district as already prescribed by law in the case of districts formed by township inspectors.
The third section provided that the tax for district purposes in the districts 3, 9 and 10, other than for the payment of debts of the districts, which had been levied for 1866, should be collected in the same manner as if no part of said districts had been set off, and that said three districts and the district established by the act should each be entitled to such proportion of said tax as the amount of taxable property in each part bore to the whole amount of taxable property on which the tax was levied.
■ On the first day of March, 1867, the new district was duly organized, pursuant to the act, and district officers regularly chosen; and on the 2d day of April thereafter, the *228Board of School Inspectors of the township convened for the purpose of re-establishing the districts as they were before the creation of the new district by the legislature. In pursuance of such design the Board of Inspectors resolved in due form- that the territory embraced by the new district should be and was thereby set back to the districts numbered 3, 9 and 10, and thus assuming at that time to dissolve the district which the legislature had established on the preceding seventh of February.
Thereupon the new district, No. 13, filed a bill in the Circuit Court in Chancery, for the county of Kalamazoo, setting forth the foregoing and other facts, and stating that said district No. 3, and said inspectors threatened to enforce by law the said determination of the latter, and that said district No. 3 held and retained from complainants the portion of the tax of 1866 belonging to them, amounting to $324.61.
The bill prayed an account, and that the defendants might be enjoined from further interference with the corporate rights of the complainants and for general relief.
The school inspectors and district No. 3 only appeared and answered, and the complainants filed a general replication. The material facts were admitted by stipulation, and it was agreed that the only question of law to be submitted was whether, upon th,e facts, the Board of School Inspectors had any power to re-district the township in such manner as to destroy the new district. The court below decided that the new district was legally constituted; that the action of the Board of Inspectors, complained of, was unauthorized and void, and perpetually enjoined the inspectors and their successors from making any change in the boundaries of the district, as established by the legislature.
The School Inspectors and the district No. 3 have appealed to this court.
Two points are made: First, that the case is not one of equitable jurisdiction, and that the remedy of the *229complainants, if any, could only have been found in a proceeding by the Attorney General; and second, that the school inspectors had the same power over the new district as over one formed by themselves.
The first point must be determined upon the theory of complainants’ bill, and not upon the nature of the relief given by the court. According to the theory of the bill, the District No. 3, in part, by means of the active and illegal efforts of the inspectors wrongfully and inequitably holds certain taxes belonging to complainants, and refuses to account therefor, and which taxes were among those mentioned in the act of the legislature, and collected in the original districts. We think that, under the peculiar circumstances of this case, the jurisdiction may be maintained, on the ground that an accounting may be called for, if not on other grounds.
In respect to the second point it is very clear that the power claimed for the inspectors did not exist to the extent insisted on. The act of the legislature not only established the new district, by combining portions of three old ones, but made positive provision for a portion of the taxes collectable for 1866 in the territory comprehended by the four districts, which was wholly incompatible with the asserted authority of the inspectors.
The exercise of power by them as they assumed to exercise it, and as they now insist upon as a matter of right, could not possibly co-exist with, the positive regulation as to the taxes made by the legislature. Either the legislative regulation was a law superior to the authority of the inspectors or the power of the inspectors was superior to the authority of the act.
The act itself did not purport to vest any authority in the inspectors to dispense with the law, and as the statute was the superior authority it was beyond the power of the inspectors to destroy .or invalidate its operation.
*230Since the regulation as to the taxes was necessarily in operation when the inspectors resolved to vacate the new district, and since such action necessarily involved the overthrow of that regulation, the proceedings of the inspectors were wholly invalid. If the .complete disposition of the case depended, therefore, upon the invalidity of the action of the inspectors, it would be unnecessary to go further. But, on looking into the record, it appears that the court below perpetually enjoined the inspectors and their successors from changing the boundaries of the new district. It seems necessary, therefore, to inquire whether the inspectors, under existing laws, would, if not enjoined, have the power at some future time to change the boundaries of that district.
It was argued with much force, on the part of the defendants, that the reasoning of the complainants would place this district forever beyond the possibility of change by the inspectors, and that it was reasonable to suppose that the legislature intended to leave the district, when established, under the control of the inspectors to the same extent as districts formed by them. 0
It must be admitted that there is no middle ground. Either the district must be independent of change by the inspectors, or it must be as much under their sway as other districts. As a corporation, brought into existence by the direct act of the legislature, it could not be dependent upon any general act, or upon the inspectors for its continuance; nor could it exist if its organic act should be repealed. It would, therefore, stand by itself as an independent corporate existence, and deriving no vital support from the law under which inspectors form districts; and it is difficult to see how it could be essentially altered without an alteration of the act which stands, in some respects, in the place of a charter.
We have already seen that the inspectors could take no action which would change or extinguish the operation of *231that part of the act which regulated the taxes, and it seems manifest that in so far as that provision would be practically operative, the legislative intent would be plain against any intermeddling by the local authorities.
There would necessarily be a period then when, the corporation created by the act in question would be exempt from local interference. The legislature have not declared by this act, nor can it be implied from any other, when this period of exemption should terminate. It is a fair inference, then, that it was meant to be perpetual. The district in question was created by direct legislation, and a continuing independent power to dissolve it vesteil in another body, would be anomalous. It would suppose two powers in operation at the same time, one of which would have the right to create, and the other, at the same instant, the right to destroy, while one of these conflicting authorities could only exist by the sufferance of the other. v It seems to me, therefore, upon general reasoning, that it could not have been the purpose of the legislature to allow the inspectors to make any change in the boundaries of the district established by the statute.
There remains a single question relating to costs.
The court below decreed costs against the defendants to be collected by execution. One of the defendants is a school district, and the others are school inspectors, and I am persuaded that they ought not to be charged with costs.
Although the course pursued by them is open to the suspicion that personal feeling had a lively influence where none should have existed, yet we are informed by the answer that the proceedings to dissolve the new district were upon the suggestion and with the approval of the state superintendent of public instruction for the State of Michigan for the time being. This circumstance is entitled to weight upon the question of costs against this school district and their school officers.
*232I think that the decree below ought to be affirmed except as to the costs, and as to them, that it should be reversed, and that neither party should recover costs as against the other.
The other Justices concurred.